IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0006
                               Filed June 17, 2020


IN THE INTEREST OF B.G.,
Minor Child,

T.G., Father,
       Petitioner-Appellee,

K.M., Mother,
      Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Eric J.

Nelson, District Associate Judge.



      The mother appeals the juvenile court order terminating her parental rights

to the child in this private termination action. AFFIRMED.



      Jaclyn A. Tackett of Jaci Tackett Law PLLC, Council Bluffs, for appellant

mother.

      Amanda Heims, Council Bluffs, for appellee father.

      Ryan M. Dale, Council Bluffs, attorney and guardian ad litem for minor child.



      Considered by Vaitheswaran, P.J., and Mullins and Ahlers, JJ.
                                          2


AHLERS, Judge.

       On June 4, 2019, after not having seen her seven-year-old daughter for

eighteen months, the mother showed up unexpectedly at the daughter’s school

and tried to take her under the ruse of having to take the child to an appointment.

The mother was not known to school teachers, administrators, or staff, and she

had not notified them of her plan to take the child. Nor had the mother notified the

father, with whom the child lived since birth. When the mother appeared at the

school announcing her plan to take the child, the child did not recognize her. This

understandably terrified the child, and she began to cry and physically shake as

she tried to get away. School officials called the police and the child’s father. The

child was not permitted to leave the school with the mother. The mother’s excuse

for her actions was that taking the child from the school without notifying the father

or the school officials was her “only way to get her in my possession.”

       This incident resulted in the child being placed in counseling, as she

developed a fear her mother would reappear at some future time to take her. It

was also the final straw that led to the father filing a petition to terminate the

mother’s parental rights pursuant to Iowa Code chapter 600A (2019). After a

hearing, the juvenile court terminated the mother’s rights, finding the mother

abandoned the child, as abandonment is defined in Iowa Code section 600A.8(3).

The mother appeals, claiming the evidence did not support findings that she

abandoned the child or termination is in the child’s best interests.
                                          3


I.     Standard of Review.

       We review termination proceedings under chapter 600A de novo. See In re

R.K.B., 572 N.W.2d 600, 601 (Iowa 1998). As in all termination proceedings, our

primary concern is the child’s best interest. See Iowa Code § 600A.1; R.K.B.,
572 N.W.2d at 601. Though the juvenile court’s fact findings are not binding, we

give them weight. See R.K.B., 572 N.W.2d at 601. This is especially true with

regard to credibility findings. See id.

II.    Background Facts and Proceedings.

       The child was born in late 2011. At that time, the mother and father were in

a relationship. They continued in that relationship, jointly raising the child in the

process. They also jointly raised the mother’s older daughter from a previous

relationship. In the spring of 2014, the relationship between the mother and father

ended. The father moved out and found a new place to live. Both girls lived

primarily with the father, even though he was not the father of the older girl. 1 At

first, the mother was consistent in exercising her time with the girls on weekends.

She became less and less consistent as time went on, often coming up with

excuses why she could not take the children or needed to return them early.

       This informal arrangement of the father caring for the children the vast

majority of the time, with the mother irregularly seeing the girls on the weekends,



1 The father testified that, during this time period immediately following the end of
the relationship, he had the girls five to six days per week, with the mother having
the girls on the weekends. The mother testified she had the girls four days per
week and the father had them the other three days each week. The juvenile court
accepted the father’s testimony. As this amounts to a credibility finding resolving
the conflicting testimony, we give it substantial weight and agree with the juvenile
court’s finding upon our de novo review.
                                          4


continued until August 2017. At that time, the mother stopped exercising her time

with the child at issue and began having her older child live with her or the maternal

grandmother, thus separating the half-siblings.2 Between August and December

2017, the only two times the mother saw the child was over Thanksgiving and

Christmas. After the Christmas 2017 visit, the mother did not see the child again

until June 4, 2019, when she unsuccessfully attempted to snatch the child from

school, as previously described.

III.   Discussion.

       A.     Statutory Grounds.

       The petition seeking termination of the mother’s parental rights alleged two

grounds for termination: (1) abandonment pursuant to Iowa Code section

600A.8(3)(b)3 and (2) failure to provide financial support pursuant to Iowa Code


2 The testimony of the parties was conflicting as to the reason for this change, with
each party asserting the other party insisted on the separation of the half-siblings.
We need not resolve this conflicting testimony. Regardless of the reason for the
change or who caused it, the fact remains that the mother stopped seeing the child
at issue on any type of consistent basis at that time and the two girls stopped
seeing each other as well.
3 Iowa Code section 600A.8(3)(b) sets forth the following ground for termination:

       If the child is six months of age or older when the termination hearing
       is held, a parent is deemed to have abandoned the child unless the
       parent maintains substantial and continuous or repeated contact with
       the child as demonstrated by contribution toward support of the child
       of a reasonable amount, according to the parent’s means, and as
       demonstrated by any of the following:
               (1) Visiting the child at least monthly when physically and
       financially able to do so and when not prevented from doing so by
       the person having lawful custody of the child.
               (2) Regular communication with the child or with the person
       having the care or custody of the child, when physically and
       financially unable to visit the child or when prevented from visiting
       the child by the person having lawful custody of the child.
               (3) Openly living with the child for a period of six months within
       the one-year period immediately preceding the termination of
                                         5


section 600A.8(4). The juvenile court found the father established the ground of

abandonment but failed to establish the ground of failure to provide support.4

Therefore, we limit our discussion to the abandonment issue.

       Abandonment is defined by statute. In order to avoid being found to have

statutorily abandoned a child, in addition to providing for the child’s financial

support, a parent must maintain substantial and continuous or repeated contact

with the child in the manner described in section 600A.8(3)(b)(1)-(3). If the parent

does not act as described, the “parent is deemed to have abandoned the child.”

Iowa Code § 600A.8(3)(b); see also, e.g., In re W.W., 826 N.W.2d 706, 710-11

(Iowa Ct. App. 2012) (finding a mother abandoned her children after she did not

see, communicate with, or financially support them for seven years); In re G.A.,

826 N.W.2d 125, 129-30 (Iowa Ct. App. 2012) (finding a father abandoned his

child—who was almost five years old when the mother filed the petition—after he

did not have or request contact with the child in more than one year); In re C.A.V.,

787 N.W.2d 96, 101-02 (Iowa Ct. App. 2010) (finding a father abandoned his child

after he had no contact with the child for three years, even though he had repeated



        parental rights hearing and during that period openly holding himself
        or herself out to be the parent of the child.
        The phrase “to abandon a minor child” means a parent “rejects the duties
imposed by the parent-child relationship . . . which may be evinced by the person,
while being able to do so, making no provision or making only a marginal effort to
provide for the support of the child or to communicate with the child.” Iowa Code
§ 600A.2(20).
4 Although the mother contributed very little financially and is behind on her court-

ordered child support obligation, the juvenile court noted the mother’s lack of
employment and reliance on others for support. The juvenile court found the father
failed to establish the mother had the ability to pay more than she paid. On our de
novo review, we agree with this finding. Furthermore, the father has not raised
any issue on appeal regarding the juvenile court’s decision to deny termination on
the ground of failure to provide financial support.
                                           6


contact during the child’s first thirteen months of life and he was current on his child

support obligations at the time of the hearing).

       In this case, the mother did not meet her obligations for maintaining

substantial and continuous or repeated contact with the child. The evidence clearly

and convincingly established, since December 2017, the mother did not visit the

child monthly, did not maintain regular communication with the child or the father,

and did not openly live with the child for a period of six months within the one-year

period immediately preceding the termination hearing.               See Iowa Code

§ 600A.8(3)(b)(1)-(3).

       The mother tries to excuse her lack of contact by claiming: (1) the father

physically abused her, which made her fearful to contact him; (2) her mental-health

issues were triggered by communication with the father; (3) she was physically and

financially unable to visit or contact the child; and (4) the father’s placement of

conditions on her visits effectively blocked her access to the child. The record

does not support any of these claims, as we will explain.

       The mother’s claim of physical abuse is not supported by the record. The

only reference in the record to a claim of violence related to an episode that

occurred in 2014. The father testified the couple was in the process of splitting up

and the father was gathering clothes at the mother’s residence as part of the

moving-out process. The father was trying to leave, but the mother wanted to talk,

so she held on to his car keys to prevent him from leaving. When the father

grabbed his keys out of her hand, the ring of the key chain caught her finger and
                                            7


reinjured it.5 The father described the incident as an accident and provided details

to support that description.

       In contrast, when it came time for the mother’s case-in-chief, the mother

was asked by her own attorney whether “there [was] domestic violence in [the]

relationship with [the father].” The mother answered, “Just really that one time.”

This response undermines the mother’s claim of domestic violence in several

ways. First, when given the opportunity to testify about any claims of domestic

violence, she provided no details. Second, she did not contradict the father’s

version of events. In fact, she essentially adopted it by referring to “that one time.”

The only “time” in the record was the episode in 2014 described by the father,

which was characterized as an accident. Based on this record, we find no history

of domestic violence. Furthermore, we note that even after “that one time,” the

mother voluntarily agreed to let both her children live primarily with the father for

nearly three and one-half years while she exercised visitation regularly. This

suggests any fear of the father she may have had did not prevent her from

interacting with him for over three years without incident after the one episode.

       As to the mother’s claim her mental-health issues prevented her from

contacting the father because such contact was a “trigger,” the juvenile court made

the following findings:

       [A]lthough [the mother] claims her mental health issues would not
       permit her to contact [the father] about visits, the Court finds the more
       credible evidence shows that she simply chose not to make an effort
       to visit [the child], or at least contact [the father], during the past year.
       She told [the child’s guardian ad litem] that [the father] started
       e-mailing her because she refused to reply to his texts. The Court

5The mother’s pinkie finger was in fragile condition following an injury and surgery
as a child.
                                          8


       finds that she did not want to reply to his texts because she did not
       like the fact that [the father] would place requirements on a visitation
       schedule geared towards protecting [the child] from further harm.

We defer to the juvenile court’s credibility findings. On our de novo review, we

make the same findings.

       The mother’s claim of physical and financial inability is not persuasive. The

mother’s lack of means and transportation may have excused her from exercising

visitation for a time. It did not excuse the mother taking a hiatus from all parenting

responsibilities for the better part of two years. This is especially so when the

parties lived within fifteen minutes of each other and the father demonstrated a

willingness to transport the child and utilize the assistance of the maternal

grandmother to facilitate visits. Furthermore, the mother’s physical and financial

difficulties did not prevent her from telephoning the child, sending letters, or

sending cards or even gifts for birthdays and holidays, all of which the mother failed

to do on any type of regular basis.

       Finally, the father did not block the mother’s access to the child. The record

is replete with testimony and documentation of text messages showing the father’s

willingness to cooperate in arranging for the mother to see the child. In fact, the

record shows the father actively encouraged the mother’s visitation, even when

faced with opposition from the child. The only times the father refused visits were

on the occasions when the mother made one of her rare requests for a visit and

asked to see the child on short notice when the father and the child already had

plans. Given the mother’s lack of involvement with the child and the last-minute

nature of these requests, it was reasonable for the father to deny visitation on those

occasions. See G.A., 826 N.W.2d at 129 (holding reasonable restrictions on
                                           9


visitation after a period of non-involvement by the parent requesting visitation is

appropriate). Additionally, even on those rare occasions, the father explained the

reason for the denials and offered to arrange a schedule to allow the mother to see

the child. The mother never followed up on the offers.

         After our de novo review, we agree with the juvenile court that the father

established abandonment by clear and convincing evidence.

         B.    Best Interest of the Child.

         Private termination proceedings under Iowa Code chapter 600A involve a

two-step process. In re B.H.A., 938 N.W.2d 227, 232 (Iowa 2020). In addition to

proving grounds for termination, the filing party must prove by clear and convincing

evidence that termination is in the best interest of the child. Id. The mother asserts

termination is not in the child’s best interest.

         The sole basis for the mother’s claim that termination is not in the child’s

best interest is that termination will sever the child’s “sibling bond” with her half-

sister. While the record contains evidence that the child suffers some ill effects as

a result of no longer seeing her half-sister, the record also shows that such

relationship has been nonexistent for over two years. As the child’s guardian ad

litem noted, there is no sibling relationship to maintain.6 As unfortunate as the

circumstance may be, we agree with the guardian ad litem’s assessment. We also

note the lack of a relationship between the two girls stems from the mother’s failure

to make any meaningful effort to affirmatively assume the duties encompassed by

her role as the child’s mother. The mother created the situation that fractured the



6   The child’s guardian ad litem recommended termination.
                                          10


relationship between the two girls; she cannot now use that situation to avoid

termination.

       To the extent there is a sibling bond to consider, such consideration does

not outweigh the other circumstances justifying termination. The father created a

stable and loving home for the child and provides for all of the child’s needs. He

has done so consistently throughout the child’s entire life. The father’s home

includes the father’s fiancée, who has assumed a significant parenting role. She

has been involved in all aspects of the child’s life and desires to adopt her as soon

as she is legally able. Likewise, the child desires the father’s fiancée to adopt her.

The availability of a suitable adoptive stepparent would not be particularly relevant

if the mother was actively involved in the child’s life. However, given the mother’s

abandonment of the child, the availability of a stepparent-to-be who is willing to

adopt becomes a relevant consideration in the best-interest analysis. See G.A.,
826 N.W.2d at 131 (noting a stepparent’s willingness to adopt as a favorable

consideration in assessing whether termination of parental rights is in the child’s

best interest).

       Following our de novo review of the record, we conclude termination of the

mother’s parental rights is in the child’s best interest.

       AFFIRMED.